Citation Nr: 1734738	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied entitlement to service connection for PTSD. 

In July 2015, this matter was remanded to the RO for additional development.  
 
In May 2015, the Veteran had a videoconference hearing before the undersigned.  

The issue of entitlement to service connection for PTSD has been recharacterized as a claim for service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

The Veteran's currently diagnosed depression and PTSD are not linked to an in-service stressor; injury or disease.



CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, including PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f) (2016).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement will be accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory"-i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2014); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  

If a stressor claimed by a Veteran is related to fear of hostile military or terrorist activity; a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the stressor is consistent with the circumstances of service and the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the stressor.  38 C.F.R. § 3.304(f)(3).

If, a stressor is unrelated to participation in combat or fear of hostile military or terrorist action, then lay testimony, in and of itself, is insufficient to corroborate the stressor.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen, 10 Vet. App. at 146-47.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The certificate of the Veteran's discharge from service shows his occupational specialty was aviation operations clerk, which was related to the civilian occupation of operations manager.  The record does not show the receipt of any combat decorations.  Service personnel records show that from June 1972 to May 1973, he participated in direct support of combat operations against communist insurgents in Vietnam as a member of Task Force Delta at Nam Phong, Thailand.

In a statement dated in June 2010 the Veteran reported stressors consisting of his squadron flying nighttime all weather bombing missions; the death of Captain Lenord R. in June 1972, after being shot down; and the capture of Lieutenant A. Kroboth after being shot down near Khe Sanh.  

VA outpatient treatment records show that in February 2006, a PTSD screen was negative.  He answered "no" when asked whether he had had any "terrible experiences" including being in combat, being threatened with a weapon, or seeing someone badly injured or killed.  In October 2006, a PTSD screen was positive.  He answered "yes" to all of the screening questions.  The source of PTSD was "Military, Stressor."  In April 2007, he reported struggling with PTSD symptoms since being in Vietnam.  

In August 2009, the Veteran expressed a belief that he had current depression related to his financial situation.  He was unemployed for the first time in his life.  He had avoided mental problems for years over the loss of friends in Vietnam, but currently lacked the energy to fight negative thoughts.  The impression was PTSD.  In December 2009, the Veteran and his wife reported noting a change in his symptoms "since the current war started."  Mental health notes dated in 2010 show treatment for PTSD, a mood disorder, and dysthymia.  In October 2010 the Veteran reported that the month had been especially difficult, because, among other reasons, it had been 38 years since the death of his friend "Joe."

The Veteran was afforded a VA examination in October 2010.  He reported symptoms of depression, to include irritability, insomnia, emotional distancing, and hyper awareness.  He answered "yes" when asked if he had "combat experience."  This had occurred in Vietnam and Thailand from May 1972 to May 1973.  The specific stressor reported on the examination involved the Veteran's duties while stationed at an air base in Nam Phong, Thailand.  He had the job of training pilots who flew night bombing missions.  He did not go on the missions, but reported the loss of a plane in June 1972, when it was shot down; and that another plane disappeared in October 1972 and it was unknown what had happened.  He had been close to the missing men, and had been a good friend of "John" the missing pilot.  At times, he had visualized the plane flying into a mountain.  

The examiner determined that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis.  While the loss of the crew to whom the Veteran was close was distressing; the examiner found that the stressor was not severe enough to satisfy the PTSD diagnostic criteria.  The examiner did diagnose dysthymia and alcohol abuse associated with the depression.  "It was not possible to state" that the dysthymic disorder was due to military service.

In August 2012, the Veteran submitted documents from the Virtual Wall showing that two members of a flight crew went missing on October 12, 1972 and one of crew members was a Captain John P..  Another flight crew member went missing on a flight on October 27, 1972.

In August 2014, the Veteran was given another VA examination.  He was diagnosed as having dysthymia, alcohol use and unspecified neurocognitive disorder.  Although he had been previously diagnosed with PTSD, the August 2014 examiner did not diagnose PTSD.  Since this August 2014 opinion did not consider the previous diagnosis of PTSD the opinion is little probative value in relation to a PTSD diagnosis. 

At the May 2015 hearing the Veteran testified that he served in Vietnam in Aviation Operations.  He related the stressor of having his close friend Captain John P. disappear on a night mission while performing reconnaissance.  The Veteran said that he personally had flown reconnaissance missions in helicopters over North Vietnam.  He had not been fired upon, but there was always the risk of being fired upon and he had feared for his life; and that he feared for his life while being on base, because the base was near the Laotian border and Pathet Lao forces nearby.  His representative noted the Veteran's report that he was not a combat soldier, rather an instructor; but that the Veteran underestimated his combat exposure.  The Veteran agreed with this statement.

In October 2015, the August 2014 examiner stated that the Veteran had a diagnosis of both depression and PTSD per current VA mental health providers.  The examiner said he would not state that the previous diagnoses of PTSD were erroneous; only that depressive disorder (diagnosed as dysthymia per the August 2014 and October 2010 VA Compensation and Pension examinations) best accounted for his symptoms.  The examiner explained that symptoms such as irritability, sleep difficulty, and social isolation/ detachment might overlap.  The examiner noted that the Veteran's initial diagnoses, per a VA psychiatrist in 2007, were dysthymia and alcohol abuse.  

Additionally, the examiner noted that in an August 2009 note, the Veteran stated that he believed that his depression was mainly related to financial problems/job loss, adding that the PTSD diagnosis was not added until 2010.  Most importantly, the examiner noted that there was a strong focus in the Veteran's treatment notes regarding his difficulty coping with stressors that include financial, job, relationship (e.g., frustration with stepchildren's behavior/life choices and wife's "enabling" behavior) and health issues (e.g., limitations that arose after 2012 stroke).

The October 2015 examiner further concluded that none of the Veteran's life circumstances could clearly be associated with military traumas, although the Veteran had reported upsetting Vietnam-related dreams and memories.  The examiner highlighted that those mostly involved the disappearance of a good friend during a flight (as noted in October 2015 and August 2014VA examinations, May 2015 VA mental health note, and the May 2015 BVA hearing testimony).  The examiner stated that by itself, this particular event was not a qualifying PTSD stressor per DSM standards; there was no clear indication of what happened to the plane at the time of its disappearance, or if anyone actually died or was injured.  Further, the examiner stated, there was evidence that the Veteran's intrusive experiences did not solely reflect military traumas.

The examiner noted that on several occasions, the Veteran mentioned having intrusive thoughts/dreams and negative emotions about his deceased parents (one of whom died from cancer prior to military service), and a sick brother.  The examiner went on to say that references to symptoms such as hypervigilance in VA mental health notes were not well elaborated.  The examiner added that there were no clear indications that those symptoms were related to military traumas or that they caused significant distress/impairment.  The October 2015 examiner underscored that notes in the October 2010 initial PTSD examination pointed out that while the Veteran stated he was "always aware" of his surroundings, not long before the examination  he had attended a college football game, and participated in tailgating and  pep rally.  

Finally, in the October 2015 addendum opinion, the examiner stated that it was less likely than not that the dysthymia and alcohol abuse were due to military service.  The examiner stated the Veteran's dysthymia was multifactorial and that his depression has been maintained over the years by multiple stressors and life circumstances and there was no information to support military traumas being the primary or most significant contributor.  The examiner noted, the Veteran indicated in mental health notes that he drank to aid sleep and neutralize negative thoughts about traumas.  The examiner stated it was more likely than not that this behavior reflected avoidance of negative thoughts and emotions that were not confined to a qualifying PTSD stressor or military trauma.  As noted in the August 2014 VA examination; a neuropsychologist who examined the Veteran in 2013 mainly cited a 2012 craniotomy and prior vascular incidents as contributing factors to his neurocognitive disorder.

Analysis

There are conflicting opinions as to whether the Veteran meets the criteria for a diagnosis of PTSD.  Treatment providers have given that diagnosis; while VA examiners have found that the stressor he reported was insufficient.  The treatment providers have given the diagnosis on the basis of combat in Thailand and Vietnam.  The Veteran; however, has not reported participation in combat and the remainder of the evidence provides no evidence of participation in combat.  

The service department record shows the Veteran acted in support of combat operations.  This is consistent with his reports that he served as an instructor at a base in Thailand.  While he did testify that he flew in helicopters over North Vietnam, he was never fired upon and did not otherwise report combat.  He also testified to the fear he felt while serving in a vulnerable air base; but did not report any actual attack on the base.  

The clinical diagnoses are of limited probative value; because they are based on stressors that the evidence shows did not occur.

The Veteran did say at the hearing that he felt fear of enemy attack at the air base and while flying over North Vietnam.  The diagnoses of PTSD were not based on the fear of enemy attack; rather on the belief that he had actually been in combat.  The VA examiner found that there was not a stressor based on fear of enemy attack; and there has been no other medical opinion linking a diagnosis of PTSD to a fear of hostile military action.

Similarly, while the Veteran has generally contended that he has PTSD related to the disappearance of his friend while flying a reconnaissance mission; there is no medical evidence linking the diagnosis to that stressor.  As noted above, entitlement to service connection for PTSD requires medical evidence linking the stressor to the diagnosis of PTSD.  Here, the claimed stressor is not a qualifying PTSD stressor per DSM standards.  

The Veteran does have other psychiatric diagnoses consisting of dysthymic disorder or depression and a mood disorder.  The VA treatment records suggest that this is related to the combat stressor; but as just discussed the evidence does not show combat participation.  These disorders were first shown long after service and competent medical opinions are to the effect that they are not related to an event in active service.  As one examiner pointed out the Veteran initially attributed depression to financial stress that occurred many years after service.  The Veteran has elsewhere contended that the acquired psychiatric disabilities are related to the loss of his friend in service; but given the multiple stressors before service, during and after; it would require medical expertise to say which of these were the causes of the disabilities first demonstrated decades after service.

In summary, the Board finds the October 2015 VA opinion weighing against the Veteran's claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to be adequately reasoned and consistent with the evidence of record.  Since the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).  For these reasons, the claim is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


